Exhibit 10.1 INCREASE JOINDER This INCREASE JOINDER, dated as of June 1, 2017 (this “Increase Joinder”), by and among LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, as Borrower (the “Borrower”), CITIZENS BANK, N.A., as joint lead arranger, joint bookrunner, syndication agent and an incremental lender (“Citizens Bank”) and ING Capital LLC, as joint lead arranger, joint bookrunner, documentation agent and an incremental lender (together with Citizens Bank, collectively, the “Incremental Lenders”)is entered into with respect to that certain Amended and Restated Credit Agreement, dated as of November 19, 2014 (as further amended, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), among the Borrower, LANDMARK INFRASTRUCTURE PARTNERS LP, the banks and other financial institutions from time to time party thereto as lenders (the “Lenders”), SUNTRUST BANK, as administrative agent (in such capacity, the “Administrative Agent”) and the other agents party thereto. A. Section 2.22 of the Credit Agreement provides that the Borrower may, from time to time, request Incremental Commitments in an aggregate amount not to exceed $200,000,000 subject to adjustments as set forth therein and subject to the terms and conditions set forth therein. B. The Borrower desires to incur Incremental Commitments pursuant to Section 2.22 of the Credit Agreement in an aggregate principal amount of $85,000,000 (the “Incremental Facility”), which will be used by the Borrower and its subsidiaries from time to time in accordance with Section 5.9 of the Credit Agreement. C. The Incremental Lenders desire to provide Incremental Commitments in the several amounts set forth on Schedule A hereto. D. Capitalized terms used but not defined herein have the meanings given to such terms in the Credit Agreement.
